                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KENNETH GARY MURPHY, JR.,                   :
    Petitioner                              :
                                            :               No. 1:20-cv-1232
             v.                             :
                                            :               (Judge Kane)
BARRY SMITH, et al.,                        :
    Respondents                             :
                                        ORDER

    AND NOW, on this 30th day of April, 2021, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1.     Petitioner’s petition for writ of habeas corpus (Doc. No. 1) is DISMISSED
             WITHOUT PREJUDICE as untimely;

      2.      A certificate of appealability shall not issue; and

      3.     The Clerk of Court is directed to CLOSE the above-captioned case.


                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
